930 N.E.2d 1133 (2010)
In the Matter of Patrick G. BOULAC, Respondent.
No. 71S00-1006-DI-305.
Supreme Court of Indiana.
August 2, 2010.

PUBLISHED ORDER OF INTERIM SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(11.1)(a), files a "Notice of Guilty Finding and Request for Suspension," asking that Respondent be suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to Respondent being found guilty of a crime punishable as a felony. The Court notes that Respondent is already under a suspension ordered in Cause Number 71S00-0701-DI-45, effective on January 5, 2010.
The Court, being duly advised and upon careful consideration of all materials submitted, now finds that Respondent has been found guilty of resisting law enforcement, a class D felony.
IT IS THEREFORE ORDERED that Respondent is suspended pendente lite from the practice of law in this State, effective immediately. Respondent is ordered to continue to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action, provided no other suspension is in effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent's attorney, to the Indiana Supreme *1134 Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.